DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 1/25/2022.  Claims 15-17 have been added.  Claims 1-17 are now pending.  Examiner left voice mails for Vincent Shier on 2/1 and 2/2/2022, but received no reply as of 2/11/2022.
3.	In view of the Response and further consideration, the previous rejection of claim 5 under 35 U.S.C. 112(b) is withdrawn, the previous objections of claims 1-14 are withdrawn.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 15 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “pH greater than 5”, but claim 15 recites “pH ranges from 5 to 12” which includes a pH value of 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
6.	The following is a quotation of 35 U.S.C. 112(b):


7.	Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “small amount” needs to be defined.

Allowable Subject Matter

8.	Claims 1-17 will be allowed when the above rejections are overcome.
9.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Devraj et al. (WO 2015155703, also US 2018/0177723).
Devraj et al. disclose a method for preparing a stable nanodispersion comprising: mixing a dispersed phase, a dispersion medium and a surface active agent, wherein the dispersed phase comprises of a bioactive compound and wherein the dispersion medium comprises of a nanodispersion stabilizing vehicle base component (claim 13).
Thus, Devraj et al. do not teach or fairly suggest the claimed method of preparing a dispersion comprising a continuous hydrophilic phase and a lipophilic phase dispersed in the continuous hydrophilic phase in the form of nanometric particles, the method comprising: preparing a mixture comprising a hydrophilic compound and a rheology-modifying compound of the hydrophilic compound, and adding a lipophilic compound in the continuous hydrophilic phase, wherein the continuous hydrophilic phase comprises the hydrophilic compound and the rheology-modifying compound, and the rheology-modifying compound is a anionic copolymer.

Response to Arguments

10.	Applicants’ arguments filed on 1/25/2022 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the rejections above.

Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUI H CHIN/Primary Examiner, Art Unit 1762